          Case 2:19-cv-00845-WB Document 40 Filed 03/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAYLA STOCKDALE,                                            CIVIL ACTION
             Plaintiff,

               v.

ALLSTATE FIRE AND CASUALTY                                  NO. 19-845
INSURANCE COMPANY,
               Defendant.

                                           ORDER

       AND NOW, this 6th day of March, 2020, IT IS ORDERED that the Defendant shall file

its Petition for Permission to Appeal under Fed. R. Civ. P. 5 by March 13, 2020. Plaintiff shall

respond by March 23, 2020.

                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
